Case 5:21-cv-01040-JGB-KK Document 11-12 Filed 07/09/21 Page 1 of 3 Page ID #:164




                                  EXHIBIT L
    Case 5:21-cv-01040-JGB-KK Document 11-12 Filed 07/09/21 Page 2 of 3 Page ID #:165


Charles Hanor

From:                              Connor Lynch <connor@lynchllp.com>
Sent:                              Wednesday, July 7, 2021 3:49 PM
To:                                Paul Supnik
Cc:                                Charles Hanor; Brian Lynch
Subject:                           Re: Hand Candy Toys LLC v. Fwoosh LLC


Hi Paul and Charles,

I have not yet had a chance to speak with Charles, but please consider this email my response. As I’m sure you know,
there is a co-pending arbitration matter with Adam Van Wickler and Fwoosh LLC, in which Fwoosh has asserted that
Hand Candy Toys LLC is Adam Van Wickler’s alter ego.

Though you indicate you have not yet determined how to respond to the Complaint, during a preliminary hearing call in
the arbitration matter with Mr. Van Wickler, Mr. Hanor indicated that Fwoosh’s response to this lawsuit would be to file
a motion to compel arbitration. Because the arbitration continues to move forward and any ruling on that motion to
compel arbitration will undoubtedly have some impact on the arbitration matter, a delay of these proceedings will
necessarily impact the arbitration matter.

We can agree to provide you an additional 30 days to respond, but we must condition that on the following:
   (1) Your client agrees not to file any motion to compel arbitration and waives any ability to move to compel
       arbitration against Hand Candy Toys LLC—a non-party to the arbitration agreement; or
   (2) Your client agrees to stay all deadlines in the arbitration matter, in which it asserts (without evidence) that Hand
       Candy Toys LLC is Mr. Van Wickler’s alter ego, for 30 days

Our specific concern here is that by delaying these proceedings in the Central District, Fwoosh may be seeking to have
the threshold issue of whether Hand Candy Toys LLC can be subjected to arbitration first decided by the arbitrator—
which Hand Candy Toys has not and will not agree to appear before—rather than the Court, which could subject Hand
Candy Toys to unnecessary legal fees that could otherwise be avoided.

Please let me know if either condition is acceptable.

Thank you,
Connor

Connor Lynch
Lynch LLP
D 949.229.3141



From: Paul Supnik <paul@supnik.com>
Date: Wednesday, July 7, 2021 at 11:36 AM
To: Connor Lynch <connor@lynchllp.com>
Cc: Charles Hanor <chanor@hanor.com>, Brian Lynch <brian@lynchllp.com>
Subject: Hand Candy Toys LLC v. Fwoosh LLC

Connor,


                                                             1
      Case 5:21-cv-01040-JGB-KK Document 11-12 Filed 07/09/21 Page 3 of 3 Page ID #:166
Good speaking with you briefly yesterday. I requested of you a 30 day extension of time in which to file response to the
complaint in connection with the Hand Candy Toys LLC v. Fwoosh LLC case. You said you would be speaking with lead
counsel Charles Hanor about this. I spoke to him and he said he had not yet heard from you. We will need that 30 day
extension. Please either confirm that you will stipulate to this extension or alternatively, please be available tomorrow
afternoon at 3:30 PM to meet and confer pursuant to Local Rule 7-3 by telephone regarding a motion or ex parte
application to extend the time.

The purpose of the motion or request for a first extension of time for 30 days beyond the due date for filing a response
to the initial complaint under Local Rule 8-3 is to enable counsel to attempt to determine what approach to take in
responding to the complaint. The factual situation is complicated by the fact that your client has already filed an
arbitration proceeding directly relating to this matter for which the preceding is taking place in Texas, my client is
located in Denmark and it is not immediately apparent how to respond to the complaint. It seems that this complicating
factor is the doing of your own client. It would be inefficient to proceed in one direction and then have to spend
additional legal time as well as time of the court in changing positions if needed. I have just been retained in this matter
and am not sufficiently familiar with the facts to provide adequate counsel and direction. It will take additional time to
make an appropriate determination by me and lead counsel as to how to handle this second proceeding that your client
has filed. The reasons for this extension aligns with the policy under FRCP Rule 1.

Regards,

PAUL D. SUPNIK
Attorney at Law

9401 Wilshire Boulevard, Suite 1250
Beverly Hills, CA 90212
Tel: 310.859.0100 Fax: 310.388.5645
Mobile: 310.990.3650
website | map|

This message, including any attachments, may include privileged or confidential material. Any distribution or use of this communication by anyone other than the intended
recipient(s) is prohibited. If you are not the intended recipient, please notify the sender by replying to this message and then delete it from your system. Thank you.




                                                                                     2
